DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-23 are cancelled.  Claims 24-42 are new.  Claims 24-42 are pending. The notice of allowance that was mailed 7/23/2021 erroneously lists claim 23 as allowed.  This action corrects that error.

Allowable Subject Matter
Claims 24-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 24 is found to be allowable because a periphery of the elliptically shaped
aperture is chamfered as the elliptically shaped aperture extends from the front surface
of the lens cap into the recess, and wherein a center axis, passing orthogonally through
the front surface and the back surface of the lens cap and via a point of intersection of a
major axis and a minor axis of the elliptically shaped aperture, is offset from a central
axis of the lens cap; wherein the recess defines one or more features facilitating
coupling of the lens cap with the lens assembly.

Claims 25-30 are allowable as being dependent on claim 24.

Claim 31 is found to be allowable because an imaging system comprising: the

shaped aperture extends out from the back surface to the front surface of the lens cap
and wherein a center axis, passing orthogonally through the front surface and the back
surface and via a point of intersection of a major axis and a minor axis of the elliptically shaped aperture, is offset from a central axis of the lens cap, wherein the lens cap is
received within the aperture of the alignment feature assembly, wherein alignment
feature assembly is rotatable with respect to the lens assembly to align and affix the
lens cap with the lens assembly.

Claim 32-41 are allowable as being dependent on claim 31.

Claim 42 is found to be allowable because an imaging system comprising:
wherein the elliptically shaped aperture is chamfered towards a periphery at which the
elliptically shaped aperture extends from the front surface of the lens cap into the
recess, and wherein a center axis, passing orthogonally through the front surface and
the back surface and via a point of intersection of a major axis and a minor axis of the
elliptically shaped aperture, is offset from a central axis of the lens cap, wherein the
recess defines one or more features facilitating coupling of the lens cap with the lens
assembly.

The closest available prior art Hollander (US Pat. 6,377,400) discloses a lens cap
(snap off cover 126 of fig. 20) having, a back surface (shown below in the examiners
illustration of fig. 20) adapted to be mechanically engaged (col. 9 lines 35-36; the cover

a structured light (shown fig. 21); a front surface (illustrated in fig. 20); however,
Hollander fails to teach or render obvious wherein a periphery of the elliptically shaped
aperture is chamfered as the elliptically shaped aperture extends out from the back surface to the front surface of the lens cap and wherein a center axis, passing
orthogonally through the front surface and the back surface of the lens cap, and via a
point of intersection of a major axis and a minor axis of the elliptically shaped aperture,
is offset from a central axis of the lens cap.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        20 August 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882